Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bernreuther et al (US 20190199156 A1), hereinafter “Bernreuther”.
	With respect to claim 1 Bernreuther teaches a stator core (Claim 1 “a stator core”) including: a stator frame having two openings opposite to each other (see Bernreuther Figure 2 marked below), and an inner annular surface and an outer annular surface opposite to each other (Bernreuther Figure 2 marked below);

    PNG
    media_image1.png
    342
    505
    media_image1.png
    Greyscale

Bernreuther Fig.  2 
 a coil carrier mounted on one of the two openings of the stator frame and having: a tooth base; and multiple teeth formed on and protruding upwards from a top surface of the tooth base, wherein a slot is formed between each adjacent two of the multiple teeth (paragraph 46 “The insulating material body 5c has an outer ring 21c”; see Bernreuther Figure 5 marked below); and multiple pole shoes formed on the inner annular surface of the stator frame (part 4c, see Bernreuther Figure 5 below);

    PNG
    media_image2.png
    266
    435
    media_image2.png
    Greyscale

Bernreuther Fig.  5 
 and a stator winding formed by using a single electromagnetic wire to wind around the tooth base (paragraph 56 “The entire stator is wound with a single coil wire 6” and Figure 2 above), the multiple teeth and the multiple pole shoes and pass through three of the multiple slots of the coil carrier to extend beyond the outer annular surface of the stator frame to form three extended segments serving as a U-phase output terminal, a V-phase output terminal and a W-phase output terminal of a motor, respectively (paragraph 37 “Limiting means 25c that are integral with the insulating material body 5c axially adjoin the wire guidance region 10c and prevent radial phase wire sections 8c from shifting or deflecting, said limiting means leading not into one of the slot-like recesses 16c but rather to a coil of a stator pole 4c.” and paragraph 55 “a neutral-point contact 45b. For this purpose, two additional terminal projections 46b and 47b are provided in order to connect the three phases to each another at a neutral point.” see Bernreuther Figure 10 marked below).


    PNG
    media_image3.png
    266
    511
    media_image3.png
    Greyscale

Bernreuther Fig.  10
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bernreuther as applied to claim 1 above, and further in view of Niwa et al (US 20160226339 A1), hereinafter “Niwa”.
With respect to claim 2, Bernreuther discloses wherein the stator winding has an electromagnetic wire wound around the tooth base (Bernreuther Figure 1 below) and the multiple teeth of the coil carrier, and the multiple pole shoes (Bernreuther Figure 1 marked below).

    PNG
    media_image4.png
    241
    384
    media_image4.png
    Greyscale

Bernreuther Fig.  1
Bernreuther does not disclose “a common welding piece mounted within one of the slots … and [Coils] traversing and contacting the common welding piece.”
Niwa does disclose a common welding piece mounted within one of the slots (Niwa Figure 12 marked below),

    PNG
    media_image5.png
    273
    390
    media_image5.png
    Greyscale

Niwa Figure 12


    PNG
    media_image6.png
    324
    364
    media_image6.png
    Greyscale

Niwa Figure 13
It would have been obvious at the time of filing to one of ordinary skill in the art to modify the stator with a single winding wire in Bernreuther with the common welding piece described in Niwa in order to simplify the routing and manufacturing of the motor. 
With respect to claim 3. The brushless motor stator as claimed in claim 2, wherein the multiple 2 teeth include a first tooth, a second tooth, a third tooth, a fourth tooth, a fifth tooth, a sixth tooth, a seventh tooth, and an eighth tooth (teeth marked below in Bernreuther Figure 5 below), wherein the first tooth, the second tooth, the third tooth, the fourth tooth, the fifth tooth, the sixth tooth, the seventh tooth, and the eighth tooth are sequentially formed on the tooth base along a counterclockwise direction and are spaced apart from each other by gaps (See marked Bernreuther Figure 5 below, gaps between the teeth).

    PNG
    media_image7.png
    288
    441
    media_image7.png
    Greyscale

Bernreuther Fig.  5
With respect to claim 4. The brushless motor stator as claimed in claim 3, wherein a first slot is formed between the first tooth and the second tooth, a second slot is formed between the second tooth and the third tooth, a third slot is formed between the third tooth and the fourth tooth, a fourth slot is formed between the sixth tooth and the seventh tooth, and a fifth slot is formed between the seventh tooth and the eighth tooth (See marked Bernreuther Figure 5 below, teeth not marked for sake of clarity).

    PNG
    media_image8.png
    298
    448
    media_image8.png
    Greyscale

Bernreuther Fig.  5
 Bernreuther discloses the above mentioned limitations but does not disclose “the multiple pole shoes include a first pole shoe, a second pole shoe, a third pole shoe, a fourth pole shoe, a fifth pole shoe, and a sixth pole shoe formed on the inner annular surface of the stator frame and are evenly spaced apart from each other by a gap”
Niwa does disclose the multiple pole shoes include a first pole shoe, a second pole shoe, a third pole shoe, a fourth pole shoe, a fifth pole shoe, and a sixth pole shoe formed on the inner annular surface of the stator frame and are evenly spaced apart from each other by a gap (See Niwa figure 8 marked below).

    PNG
    media_image9.png
    291
    448
    media_image9.png
    Greyscale

Niwa Figure 8
It would have been obvious at the time of filing to one of ordinary skill in the art to modify the stator disclosed in Bernreuther with the reduced number of stator pole shoes in order to reduce the cost of manufacturing the motor. 
With respect to claim 6, the common welding piece (part 81 Niwa Figure 12 above) is mounted within the fourth slot (See Niwa Figure 8 below).

    PNG
    media_image10.png
    284
    467
    media_image10.png
    Greyscale

Niwa Figure 8
It would have been obvious at the time of filing to one of ordinary skill in the art to modify the motor of Bernreuther with the common welding piece in the fourth slot in order to better route the cables of the stator coils for ease of manufacture.
With respect to claim 8, Bernreuther discloses the first extended segment, the second extended segment, and the third extended segment serves as the U-phase output terminal, the V-phase output terminal, and the W-phase output terminal of the motor, respectively (See Bernreuther Figure 10 below).

    PNG
    media_image11.png
    277
    544
    media_image11.png
    Greyscale

 Bernreuther Fig.  10


    PNG
    media_image12.png
    306
    492
    media_image12.png
    Greyscale

Bernreuther Fig.  10


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RILEY OWEN STOUT whose telephone number is (571)272-5819.  The examiner can normally be reached on Monday-Friday 7:30-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832